  MIMBRES MEMORIAL HOS
PITAL 
& NURSING HOME
 333 Community Health Services, Inc. d/b/a Mimbres 
Memorial Hospital and Nursing Home 
and
 United Steelworkers of America District 12, 
Subdistrict 2, AFL
ŒCIO
ŒCLC.  
Cases 
28ŒCAŒ016762, 
28ŒCAŒ017278, and 28
ŒCAŒ017390
 August 25
, 2014
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBER
S JOHNSON
  AND 
SCHIFFER
 On June 30, 2004, the National Labor Relations Board 
issued a Decision and Order in this proceeding,
1 in which 
the Board fou
nd, 
inter alia
, that the Respondent violated 
Section 8(a)(5) and (1) of the Act by unilaterally redu
c-ing the work hours of unit employees in its Respiratory 
Department from 40
 hours
 per week to between 32 and 
36 hours 
per week.  To remedy that violation, t
he Board 
ordered the Respondent to ﬁ[m]ake employees whole for 

any loss of earnings and other benefits suffered as a r
e-sult of the unilateral change[],ﬂ to be ﬁcomputed as pr
e-scribed in 
Ogle Protection Service
, 183 NLRB 682 
(1970)[, enfd. 444 F.2d 502 (6th
 Cir. 1971)].ﬂ
2   In the subsequent compliance proceeding,
3 the Board 
affirmed the judge™s supplemental decision and held, 

inter alia
, that the backpay due each employee should not 
be reduced by any interim earnings the employees may 
have generated during 
the backpay period.  Further, in a 
Supplemental Order, the Board required the Respondent 
to pay the backpay awards plus the interest then due.
4  The Respondent petitioned the United States Court of 
Appeals for the District of Columbia Circuit to review 
the
 Board™s Supplemental Order, and the General Cou
n-sel cross
-applied for enforcement.  On December 20, 
2011, the court issued a decision granting in part the 

cross
-application for enforcement.  However, the court 
also granted the petition for review in part,
 vacated the 
Board™s backpay computation, and remanded the case 
ﬁfor a more thorough analysis ofﬂ the interim earnings 
issue.
5  On May 25, 2012, the Board notified the parties that it 
had accepted the remand and invited them to file stat
e-ments of position.
  The General Counsel and the R
e-spondent filed statements.
 1 342 NLRB 398 (2004), affd. 483 F.3d 683 (10th Cir. 2007).
 2 Id. at 404.
 3 Mimbres Memorial Hospital & Nursing Home
, 356 NLRB No. 103 
(2011), enfd. in part and remanded in part 665 F.3d 196 (D.C. Cir. 
2011).
 4 Id. s
lip op. at 1.
 5 Deming Hospital Corp. d/b/a Mimbres Memorial Hospital v. 
NLRB
, 665 F.3d 196, 198
Œ201 (D.C. Cir. 2011).
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 The single issue on remand is whether the Board 
should deduct an employee™s interim earn
ings from other 
employment when calculating backpay in cases where 
the employee suffers no cessation of employment with 
the wrongdoing respondent
-employer and has no duty to 
mitigate damages by seeking interim employment.  For 
the reasons explained below, 
we conclude that the dedu
c-tion of interim earnings in this situation would not best 

effectuate statutory policy and we reaffirm our earlier 

holding not to do so.
 I. BACKGROUND 
 During the hearing for the compliance proceeding, the 
Respondent submitted an o
ffer of proof that two of the 
employees entitled to backpay under the Board™s original 
Order had taken on additional work at other hospitals to 
offset the Respondent™s unlawful reduction of their 

hours.  As a result, at least these two employees had ge
n-era
ted interim earnings, which, according to the R
e-spondent, should have been deducted from their backpay 
award
s.  The judge rejected this argument, finding that 
under ﬁthe clear language [of] 
Ogle Protection
,ﬂ interim 
earnings are not considered ﬁin cases of
 this type,ﬂ i.e., 
those involving no job loss.  
Mimbres Memorial Hospital 
& Nursing Home
, 356 NLRB 
744, 752
.  Specifically, the 
judge relied on language in 
Ogle
 Protection Service
 hol
ding that the quarterly backpay computation method 
set forth in 
F.W. Woo
lworth Co.
6 would be ﬁunnecessary 
and unwarrantedﬂ in cases not involving ﬁcessation of 
employment or interim earnings that would in the course 
of time reduce backpay.ﬂ  Id. (quoting 
Ogle Protection 
Service
, 183 NLRB at 683).  Based on this language, the 
judge concluded that deducting interim earnings from 
backpay awards in cases like this one would ﬁimpos[e] a 
duty on em
ployee[s] . . . 
to moonlight in order to min
i-mize the impact of the unlawful conduct for the benefit 

of the wrongdoer.ﬂ  Id. slip op. at 9
.  On exceptions to 
the Board, the Respondent renewed its argument that the 
General Counsel was required to investigate and plead 
the employees™ interim earnings and offset them against 
their backpay awards.  The Board rejected this argument.
 In its opinio
n remanding, the D.C. Circuit panel hig
h-lighted three concerns about the Board™s reasoning.  In
i-tially, the court observed that the ﬁclear languageﬂ of 

Ogle
 Protection Service
 does not address the interim 
earnings issue presented in this case.  
Mimbres
 Memorial 
Hospital v. NLRB
, 665 F.3d at 200.  In particular, while 
Ogle
 Protection Service
 stands for the proposition that 
where an employer™s unlawful action ﬁdoes not in
volve 
 6 90 NLRB 289, 291
Œ293 (1950).
 361 NLRB No. 25
                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 334 . . . interim earnings,ﬂ the Board should not calculate 
backpay on a quarterly
 basis, it does not stand for the 
converse proposition that ﬁif the Board cannot calculate 
backpay on a quarterly basis, then it should not consider 
interim earningsﬂ actually generated.  Id.  The court fu
r-ther observed that the 
Ogle
 Protection Service
 Boa
rd 
appeared to assume an employee who had not suffered a 

job loss would not seek another job, and therefore, would 

not generate interim earnings.  Id.
 Second, the court concluded that the Board™s concern 
for imposing a ﬁduty to moonlightﬂ improperly ﬁseems
 to 
conflate, and thus confuse, an employee™s duty to mit
i-gate with rules governing when backpay should be r
e-duced by interim earnings.ﬂ  Id. at 200.  The court found 

that while unlawfully discharged and laid
-off employees 
have a duty to mitigate, and vict
ims of unfair labor pra
c-tices not resulting in job loss do not, the Board may 
nonetheless be obliged to consider interim earnings to 
prevent those employees who did engage in other work 

from receiving windfalls.  Id. at 200
Œ201.  In that co
n-nection, the co
urt explained that the Board could account 
for the i
nterim earnings of continuously 
employed wor
k-ers without imposing on them a duty to mitigate.  Id. at 

201.  Specifically, it stated that ﬁa non
-terminated e
m-ployee who seeks out interim earnings after an 
unlawful 
hours or wage reduction would have his [or her] backpay 
award reduced by those earnings, but would have the 
potential to earn more money overall.  Meanwhile, a 
non
-terminated employee who chooses not to seek inte
r-im earnings would receive his [or 
her] full backpay 
award (because he [or she] had no duty to find additional 
work), but would forego the potential to make even more 
money through additional employment.ﬂ  Id.  According 
to the court, both of these potential outcomes are co
n-sistent with the
 Board™s obligations ﬁto ensure that its 
remedies are compensatory and not punitive, and to 

guard against windfall awards that bear no reasonable 
relation to the injury sustained.ﬂ  Id. (quoting 
Oil Capitol 
Sheet Metal
, 349 NLRB 1348, 1353 (2007)).
 Finally
, the court found that ﬁ[t]he Board
™s concern 
about imposing a duty to mitigate is also belied by its 
willingness to account for interim earnings in other cases 

involving relatively small reductions in hours or wages,ﬂ 
citing two Board cases which ordered 
make
-whole relief, 
ﬁless any net interim earnings.ﬂ  Id. at 201.
7  The court 
further rejected the Board™s argument that its refusal to 
deduct interim earnings was consistent with established 
precedent, as set forth in 
88 Transit Lines
, 314 NLRB 
7 Amerigas Propane, L.P.
, 1997 WL 33315927 (NLRB Feb. 12, 
1997) (judge™s opinion) (reduction in weekly hou
rs from 40 to 32); 
Atlantis Health Care Group (P.R.) Inc.
, 356 NLRB 
140
, 140
 (2010) (30 
to 45 cent decrease in hourly wages).
 324, 325 (1
994), enfd. 55 F.3d 823 (3d Cir. 1995).  Al
t-hough the Board refused to consider interim earnings in 
that case, because it ﬁinvolv[ed] a violation other than [a] 
discharge from employment,ﬂ the court relied on the fact 
that the Third Circuit enforced the Bo
ard™s decision on 
narrow grounds and expressly ﬁdid ‚not read the [Board™s 
order] to mean that reduction for interim earnings is ne
v-er appropriate in a nondischarge case.™ﬂ  
Mimbres Mem
o-rial Hospital v. NLRB
, 665 F.3d at 201 (quoting 
88 Transit Lines
, 55 F
.3d at 827 fn. 2).
 In conclusion, the court made clear that it was not r
e-quiring the Board to consider interim earnings in this 

case.  Instead, having found the Board™s previous expl
a-nation inadequate for the reasons stated above, the court 
remanded this c
ase for a more thorough analysis of the 
interim earnings issue.  Having accepted the remand, we 

apply the court™s opinion as the law of the case and u
n-dertake the directed analysis. 
 II. ANALYSIS
 Section 10(c) of the Act empowers the Board to order 
backpay
 as a remedy for unfair labor practices.  ﬁA back 
pay order is a reparation order designed to vindicate the 

public policy of the statute by making the employees 
whole for losses suffered on account of an unfair labor 

practice.ﬂ  
Nathanson v. NLRB
, 344 U.S.
 25, 27 (1952).  
The Board™s objective is to restore ﬁthe situation, as nea
r-ly as possible, to that which would have obtained but for 
the illegal discrimination.ﬂ  
Phelps Dodge Corp. v. 

NLRB
, 313 U.S. 177, 194 (1941).  The Board™s authority 
to order ﬁaffir
mative actionﬂ
Šincluding the payment of 
backpay
Šis remedial, not punitive.  
Republic Steel 
Corp. v. NLRB
, 311 U.S. 7, 12 (1940).  
 Since its first decision in 1935, the Board has consis
t-ently deducted interim earnings from backp
ay awards in 
unlawful cessat
ion of 
employment cases.  See, e.g., 
Pennsylvania Greyhound Lines, Inc.
, 1 NLRB 1, 51 
(1935); 
Pusey, Maynes & Breish Co.
, 1 NLRB 482, 488 
(1936); 
National Motor Bearing Co
., 5 NLRB 409, 441 
(1938), enfd. in
 relevant part as modified 105 F.2d 652 
(9th Cir. 1939).
8  In 1941, the Supreme Court, relying 
upon the historical duty of mitigation doctrine, mandated 
that employees should have their backpay awards r
e-duced not only by actual interim earn
ings, but also b
y ﬁlosses...
willfully incurredﬂ by an ﬁunjustifiable refusal 
to take desirable new employment.ﬂ  
Phelps Dodge 
Corp.
, 313 U.S. at 19
7Œ200.  As the Court has explained 
8 Deductions are limited to ﬁnet earningsﬂ to accommodate the e
x-penses of obtaining substitute employment which, but for the discr
imi-nation, would not have been necessary.  See 
Phelps Dodge Corp.
, 313 
U.S. at 198 fn. 7; 
Crossett Lumber Co
., 8 NLRB 440, 49
7Œ498 (1938), 
enfd. 102 F.2d 1003 (8th Cir. 1938).
                                                                                                      MIMBRES MEMORIAL HOS
PITAL 
& NURSING HOME
    335 elsewhere, the mitigation doctrine is ﬁrooted in an a
n-cient principle of lawﬂ governing th
e limitation of da
m-ages in private litigation.  
Ford Motor Co. v. EEOC
, 458 U.S. 219, 231 (1982) (f
n. omitted).  Importantly, howe
v-er, the 
Phelps Dodge
 Court explained that, by imposing 
the mitigation requirement in the context of violations of 
the Act, ﬁw
e have in mind not so much the minimization 
of damages as the healthy policy of promoting produ
c-tion and employment.ﬂ
9  Phelps Dodge Corp.
, supra at 
200. The 
Phelps Dodge
 decision was a strong affirmation of 
the Board™s broad remedial authority, and the public po
l-icy underlying it, rather than a limitation of that author
i-ty.  Endorsing the authority of the Board to find unlawful 

and remedy the discriminatory denial of hiri
ng, it o
b-served that ﬁ[a]ttainment of a great national policy 
through expert administration in collaboration with li
m-ited judicial review 
must not be confined within narrow 
canons for equitable relief deemed suitable by chance
l-lors in ordinary private cont
roversies
.ﬂ  
Phelps Dodge 
Corp.
, 313 U.S. at 188 (emphasis supplied).  Rejecting 
the argument that the Board lacked authority to order 
reinstatement of discriminatorily discharged workers 
who had obtained regular and substantially equivalent 

employment els
ewhere, the Court stated even more e
m-phatically that ﬁ[t]o deny the Board power to neutralize 
discrimination merely because workers have obtained 
compensatory employment would confine the ‚policies 
of this Act™ to the correction of private injuries.  The 
Board was not devised for such a limited function.  It is 
the agency of Congress for translating into concreteness 
the purpose of safeguarding and encouraging the right of 
self
-organization.  The Board, we have held very recen
t-ly, does not exist for the ‚ad
judication of private rights™; 
it ‚acts in a public capacity to give effect to the declared 
public policy of the Act to eliminate and prevent obstru
c-tions to interstate commerce by encouraging collective 
bargaini
ng™.ﬂ  Id. at 192
Œ193 (citations omitted).  
The 
Phelps Dodge
 Court did not in any way alter the Board™s 
administrative practice with respect to the deduction of 

net interim earnings during the backpay period.  The 
Board did that itself in 1950, adopting a quarterly co
m-putation method in cases involv
ing ﬁreinstatement co
u-pled with back pay,ﬂ i.e., those cases involving unlawful 
cessation of employment.  
F.
 W. Woolworth Co
., 90 
9 Since the Court™s ruling in 
Phelps Dodge
, the Board has held that 
ﬁ[a] 
discriminatee is not due backpay for any period within the backpay 
period during which it is determined that he or she failed to make a 
reasonable effort to mitigate.ﬂ  
St. George Warehouse
, 351 NLRB 961, 
963 (2007).  In such situations, the Board ﬁtolls b
ackpay during any 
portion of the backpay period in which a discriminatee failed to mit
i-gate.ﬂ  Id.
 NLRB 289, 292
Œ293 (1950).  The modification of the 
traditional practice of deducting interim earnings from 
backpay in a single
 computation for the entire backpay 
period was deemed necessary to avoid the adverse i
m-pact of this practice on the companion remedy of rei
n-statement.  As the Board explained:
 The cumulative experience of many years discloses that 
this form of remedial pro
vision falls short of effectua
t-ing the basic purposes and policies of the Act. We have 
noted in numerous cases that employees, after having 
been unemployed for a lengthy period following their 
discriminatory discharges, have succeeded in obtaining 
employme
nt at higher wages than they would have 
earned in their original employments. This, under the 

Board™s previous form of back
-pay order, resulted in 
the progressive reduction or complete liquidation of 
back pay due.
 The deleterious effect upon the companion remedy 
of reinstatement has been twofold. 
 Some employers, 
on the one hand, have deliberately refrained from o
f-fering reinstatement, knowing that the greater the d
e-lay, the greater would be the reduction in back
-pay liability. 
 Thus, a recalcitrant employer may continue 
to profit by excluding union adherents from his e
n-terprise.  Employees, on the other hand, faced with 

the prospect of steadily diminishing back pay, have 
frequently countered by waiving their right t
o rei
n-statement in order to toll the running of back pay and 
preserve the amount then owing.
  Id. at 291
Œ292. In 
NLRB v. Seven
-Up Co. of Miami
, 344 U.S. 344, 
346Œ347 (1953), the Supreme Court expressly approved 
the 
Woolworth
 quarterly formula as a legitima
te exercise 
of the Board™s ﬁbroad discretionaryﬂ remedial authority 
under Section 10(c).  In doing so, it rejected the dissen
t-ing argument that ﬁ[b]y the quarterly calculation a
p-proved by the Court in the instant case, not only may a 
wrongfully discharged 
employee often receive as back 
pay a greater amount than he would have received had he 
worked at his regular job, but the employer must pay 
more than he would have had to pay if he had had the 
employee™s services during the period.  Thus, both of the 
avowe
d purposes of the rule which this Court has held 
must guide the Board in allowing backpay have been 
violated, namely, the employee is made more than 
whole, and the employer has accordingly been pena
l-ized.ﬂ  Id. at 355 (Justice Minton, dissenting).  The Cou
rt 
majority effectively responded that it was sufficient that 
the Board had relied on its cumulative experience to 

ﬁfashio
n one remedy [for backpay] that
 . . . compl
e-ments, rather than conflicts with, another [for reinstat
e-                                                      DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 336 ment].  It is the business of the
 Board to give coordinated 
effect to the policies of the Act.  We prefer to deal with 
these realities and to avoid entering into the bog of l
o-gomachy, as we are invited to, by debate about what is 
‚remedial™ and what is ‚punitive.™  It seems more profit
a-
ble to stick closely to the direction of the Act by consi
d-ering what order does, as this does, and what order does 

not, bear appropriate relation to the policies of the Act.ﬂ  

Id. at 348. 
 Nearly 
20 years later, the Board held in 
Ogle Prote
c-tion Service 
that
 in cases not involving a ﬁcessation of 
employment status or interim earnings that would in the 
course of time reduce backpay, a quarterly computation 
is unnecessary and unwarranted.ﬂ  183 NLRB at 683 

(1970), enfd. 444 F.2d 502 (6th Cir. 1971).  The holdin
g of 
Ogle
 Protection Service
 reflected the Board™s practical 
experience that in most cases involving unlawful adverse 
economic consequences, but no cessation of emplo
y-ment, affected employees will not even have the oppo
r-tunity to generate any interim earni
ngs.  They would a
p-pear to have such opportunity only in circumstances of 
an unlawful reduction in work hours.
  Thus, it is understandable that the Board generally 
does not mention, let alone consider, deducting interim 
earnings in cases applying 
Ogle
 Prot
ection Service
.  See, 
e.g., 
First Student, Inc.
, 359 NLRB 
208, 208 (2012) (un
i-lateral changes/refusal to provide annual wage increa
s-
es); 
Art™s Way Vessels, Inc.
, 355 NLRB 1142, 1150 
(2010) (repudiation of contract and unilateral changes); 
DHL Express, Inc.
, 355 NLRB 680, 680 fn. 5 (2010) 
(unlawful reduction in hours).  When interim earnings 

are mentioned in reference to an 
Ogle
 Protection Service
 remedy, it is most often by quoting directly the language 
of that case explaining that the remedy applies where 
there is ﬁa violation of the Act which does not involve 

cessation of employment status or interim earnings that 
would in the course of time reduce backpay.ﬂ  E.g., 
Pratt 
Industries
, 358 NLRB 
414, 414 fn. 2 (2012); 
Pepsi 
America, Inc.
, 339 NLRB 986, 986 fn.
 2 (2003).
10   We acknowledge, however, that Board decisional la
n-guage has, without explanation, occasionally provided 
for the deduction of interim earnings in cases where, as 
here, there has been no cessation of employment.  In 
some cases, it has provided 
for the deduction of interim 
10 The Respondent™s reliance on 
Pratt Industries
 and 
Pepsi America
 for the proposition that the Board generally deducts interim earnings in 
Ogle
 Protection Se
rvice
 cases involving a reduction in hours is clearly 
misplaced.  In fact, the Board in those cases merely substituted 
Ogle
 Protection Service
 for the judge™s erroneous citation of 
F.W. Woo
l-worth
.  Neither the Board nor the judge discussed any particular i
nterim 
earnings in either case.  See 
Pratt Industries
, supra at 1 fn. 2; 
Pepsi 
America
, supra at 986 fn. 2.  
 earnings while nominally applying 
Ogle
 Protection Se
r-vice
.  See, e.g., 
Williamette Industries
, 341 NLRB 560, 
564Œ565 (2004) (lost income from discriminatory chan
g-es to work schedules); 
Quality House of Graphics
, 336 
NLRB 497, 5
16Œ517 (2001) (unilateral changes); 
Con-sumers Asphalt Co.
, 295 NLRB 749, 752 (1989) (unla
w-ful denial of contractual wage increase); 
Ford Bros.
, 284 
NLRB 211, 211
Œ212 (1987) (repudiation of contract and 
refusal to apply contractual wage rates).  In other cases 
involving no cessation of employment, the Board has 
applied 
F.W. Woolworth
 (instead of 
Ogle
 Protection Se
r-vice
) and provided for the deduction of interim earn
ings.  
See, e.g., 
Atlantis Health Care Group (P.R.) Inc.
, 356 
NLRB 
140, 140
 (2010) (unlawful decrease in hourly 
wages); 
Ironton Publications
, 313 NLRB 1208, 1208 fn. 
4 (1994) (various unilateral changes, including unlawful 

reduction in hours).
11 The aforeme
ntioned cases represent a tiny fraction of 
the hundreds in which 
Ogle
 Protection Service
 has been 
correctly cited and applied.  In our view, the unexplained 

references in those few cases to the deduction of interim 
earnings and/or the 
Woolworth
 formula wer
e inadverten
t-ly mistaken, rather than intentional.  Further, notwit
h-standing the inaccurate statements for calculating bac
k-pay, we are unaware of any instance in these cases not 
involving the cessation of employment where deductions 
for interim earnings fr
om outside jobs were actually ta
k-en.
12     Contrary to any misperceptions created by these few 
inconsistent cases, Board policy has been to preclude the 
deduction of interim earnings from other jobs when a
p-plying 
Ogle
 Protection Service
 to remedy employees™
 monetary losses where there is no cessation of emplo
y-ment and attendant duty to mitigate damages.  We are 

mindful of the court™s view that the literal language of 

Ogle
 Protection Service
 does not compel the conclusion 
that interim earnings, where proven, 
should not be d
e-11 In one other case, a judge
Šnot the Board
Šordered the deduction 
of interim earnings absent any employment cessation without specif
i-cally relying 
on either 
Ogle
 Protection Service
 or 
F. W. Woolworth
.  See 
Amerigas Propane, L.P.
, 1997 WL 33315927 (NLRB Feb. 12, 
1997) (judge™s opinion) (unlawful reduction in hours).  The D.C. Ci
r-cuit cited the judge™s decision in 
Amerigas Propane 
as one of two 
example
s of Board precedent nominally supporting the deduction of 
interim earnings.  That decision, however, was not reviewed by the 

Board and has no binding precedential value.
 12 The actual deduction of interim earnings took place only in 
Ford 
Bros.
, supra, wher
e it is apparent that the interim earnings deducted 
were the 
reduced wages earned working for the wrongdoing employer 
during the backpay period
, which were offset against the gross amounts 
they should have earned but for unlawful conduct.  That situation i
s entirely different from, and provides no support for, deducting add
i-tional amounts earned working for another employer while continuing 
to work unlawfully reduced hours for the wrongdoing employer.
                                                                                                      MIMBRES MEMORIAL HOS
PITAL 
& NURSING HOME
    337 ducted in cases where there is no job loss.  
Mimbres M
e-morial Hospital v. NLRB
, 665 F.3d at 200.  We are min
d-ful as well that the court made clear that it was not r
e-quiring the Board to deduct interim earnings, only that 
we provide a more t
horough explanation for not doing 
so.  
 This is a policy matter involving our undisputedly 
broad discretionary authority to fashion remedies under 

Section 10(c) of the Act.  See, e.g., 
NLRB v. J.
 H. Rutter
-Rex Mfg. Co.
, 396 U.S. 258, 262
Œ263 (1969).  In pa
rtic
u-lar, ﬁ[w]hen the Board, in the exercise of its informed 

discretion, makes an order of restoration by way of back 
pay, the order should stand unless it can be shown that 
the order is a patent attempt to achieve ends other than 

those which can fairly be
 said to effectuate the policies of 
the Act.ﬂ  
NLRB v. Seven
-Up Bottling Co.
, 344 U.S. at 
346Œ347 (internal quotations omitted).  Our determin
a-tion that interim earnings should not be deducted in a
p-plying the 
Ogle Protection
 Service
 backpay formula falls 
well within the permissible bounds of the Board™s broad 
remedial discretion, and effectuates important statutory 
policies expressly recognized by the Supreme Court.
 We are guided by the Supreme Court™s ﬁhealthy policy 
of promoting production and employment.
ﬂ  As di
s-
cussed above, it was this public policy, rather than an 
equitable concern for minimization of private damages, 

that motivated the imposition of a duty to mitigate in 
Phelps Dodge
.  It is undisputed here that no duty to mit
i-gate exists in unfair la
bor practice cases of unlawful ec
o-nomic loss that do not involve the cessation of emplo
y-ment.  We readily accept the D.C. Circuit™s view that we 
could
 deduct interim earnings without imposing a duty to 
mitigate in such a case, but we conclude that doing so
 would contravene the policy of promoting production 

and employment.  Indeed, by declining to deduct interim 

earnings absent a cessation of employment, we offer e
m-ployees a greater incentive to voluntarily seek interim 

employment, thereby affirmatively ﬁpr
omoting produ
c-tion and employment.ﬂ  Even when interim work is o
b-tained in an unlawful loss of employment situation su
b-ject to the duty to mitigate, it is well established that ﬁo
n-ly interim earnings based on the same number of hours as 

would have been ava
ilable at the gross employer should 
be offset against gross backpayﬂ
Ša rule ﬁapplicable in 

any situation.ﬂ  NLRB Casehandling Manual (Part 

Three) Compliance Secs. 10554.3
Œ10554.4 (2011).  ﬁA 
backpay claimant who ‚chooses to do the extra work and 

earn the a
dded income made available on the interim job™ 

may not be penalized by having those extra earnings d
e-ducted from the gross backpay owed by the 
[r]espondent.ﬂ  
EDP Medical Computer Systems
, 293 
NLRB 857, 858 (1989) (citing 
United Aircraft Corp.
, 204 NLRB 1068, 1073 (1973)); see also 
Center Service 

System Division
, 355 NLRB 1218, 1221 (2010) (ove
r-time hours of employees discharged or denied hire e
x-ceeding those worked by the respondent™s other emplo
y-ees not deductible because where ﬁa diligent back
pay 
claimant chooses to work additional overtime during 
interim employment, it should operate to his [or her] a
d-vantage, not that of the employer required to make him 
[or her] whole for a discriminatory dischargeﬂ).
 We find the reasoning of these cases app
lies with equal 
force where a diligent backpay claimant under no oblig
a-tion to work additional interim hours on another job 

chooses to do so.  This is particularly so because the e
m-ployee whose hours or wages have been unlawfully r
e-duced continues to work 
for the wrongdoing employer 
and must adjust any outside employment hours to a
c-commodate that employer™s demands.  For example, as a 
means of recouping earnings lost by an employer™s u
n-
lawful conduct, employees must overcome the additional 
hardships involve
d in taking a second job such as resol
v-ing scheduling conflicts between the two jobs and trave
l-ing to a second workplace.  In fashioning make
-whole 
relief, we acknowledge these practical considerations and 

encourage employees to address their financial sit
uations 
contemporaneously. 
 In our view, permitting the employer to deduct those 
interim earnings from backpay owed, rather than permi
t-ting the employee to enjoy the full benefit of them, 
would represent an unwarranted windfall to the employer 
and discoura
ge compliance with the law.  Indeed, in 
United Aircraft Corp.
, supra at 1073, the Board observed 
that to the extent the employee is arguably made ﬁmore 
than ‚whole,™ it is a result of his [or her] extra effort 
above and beyond his [or her] performance of a
 full
-time 
job, not because the [r]espondent is required to do more 
than make him [or her] whole for the loss of earnings 
suffered as a result of [the] unlawful termination.ﬂ  Sim
i-larly, because the continuously
 employed workers had no 
duty to mitigate by 
working hours unlawfully taken from 
them, their interim earnings both up to and exceeding 

those typically available from the Respondent were pr
o-cured through their own ﬁextra effort,ﬂ and do not result 
from 
the Respondent
 making employees more than 
whole.
 Our conclusion would be the same even if the retention 
of income from hours worked with another employer 
were deemed a windfall to the wronged employee.  The 

Board is not concerned with employee windfalls in a 
vacuum, but only with those ﬁbear[ing] no reas
onable 
relation to the injury sustained.ﬂ  See 
Oil Capitol Sheet 
Metal
, 349 NLRB at 1353.  As the Supreme Court opi
n-ions in both 
Phelps Dodge
 and 
Seven
-Up make vividly 
     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 338 clear, our consideration of ﬁthe injury sustainedﬂ is f
o-cused on the effectuation of pub
lic policy expressed in 
the Act rather than the mere redress of private injury.  As 
in 
Seven
-Up, even if an employee™s retention of certain 
interim earnings in addition to backpay makes that e
m-ployee more than whole, this is a permissible remedial 
outcome 
if it bears ﬁan appropriate relation to the policies 
of the Act.ﬂ  344 U.S. at 348.  
 In further parallel to 
Seven
-Up, and the 
F.W. Woo
l-worth
 formula approved there by the Court, we find that 
a policy of precluding deduction of interim earnings in 
applying
 the 
Ogle
 Protection Service
 backpay formula 
bears an important complementary relation to the co
m-panion remedial requirement that the Respondent rescind 

its unlawful reduction of hours and restore to affected 
employees the hours they previously worked.  Pe
rmitting 
the deduction of interim earnings on another job would 
have the same twofold deleterious effect on the resci
s-
sion remedy as motivated the Board to change its single
-computation backpay formula because of the effect on 

the companion reinstatement r
emedy.  Wrongdoing e
m-ployers knowing that the longer an employee worked a 
second job, the greater could be the reduction in backpay 

owed, would be unjustly rewarded for delaying compl
i-ance with a Board rescission order.
13  In such circu
m-stances, outside emp
loyment forced on an employee b
e-13 We note that, at least until the D.C. Circuit™s opinio
n in this case, 
the Respondent was still contesting its obligation to rescind the unla
w-ful reduction of hours worked by 
Respiratory 
Department employees.  
Mimbres Memorial Hospital v. NLRB
, 665 F.3d at 202
Œ203.  This was 
approximately 7 years after the red
uction took place.
 cause of an unlawful reduction in hours, would serve to 

subsidize the violation and allow the employer to reap 

the benefit of its unlawful condu
ct in the form of a redu
c-tion
ŒŒperhaps to zero
ŒŒof its backpay obligation.  On t
he 
other hand, employees suffering from both the financial 

strains of continued reduced hours as well as the pract
i-cal difficulties of working a second job to offset econo
m-ic losses, could well be motivated to seek full
-time e
m-ployment elsewhere, abandonin
g their entitlement to full 
vindication of their statutory rights vis
-à-vis the wron
g-doing employer. 
 In sum, we hold that important statutory policies 
strongly support a practice of declining to deduct interim 

earnings when applying the 
Ogle Protection
 Service 
backpay formula for cases involving economic loss but 
no cessation of employment.  Accordingly, we reaffirm 
our prior backpay order in this case.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Community Health Services, Inc. d/b
/a 
Mimbres Memorial Hospital and Nursing Home, De
m-ing, New Mexico, its officers, agents, successors, and 

assigns, shall pay the amounts set forth in the Board™s 

February 28, 2011 Supplemental Order,
14 plus interest 
at 
the rate prescribed in 
New Horizons
 for
 the Retarded
, 283 NLRB 1173 (1987).
 14 Mimbres Memorial Hospital & Nursing Home
, 356 NLRB 
744, 
744
 (2011).
                                                                                                    